Citation Nr: 1454126	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-27 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether the decision to reduce the evaluation assigned for residuals of prostate cancer, status post radiation and Lupron therapy, with urinary frequency/nocturia, dribbling, and urgency, from 100 percent disabling to 40 percent disabling, was proper.

2.  Entitlement to an increased rating for residuals of prostate cancer, status post radiation and Lupron therapy, with urinary frequency/nocturia, dribbling, and urgency, currently rated as 40 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to December 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to an increased rating for residuals of prostate cancer, status post radiation and Lupron therapy, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A rating decision dated June 2010 reduced the evaluation for service-connected prostate cancer from 100 percent to 40 percent, effective September 1, 2010; the 100 percent evaluation was in effect for less than five years. 

2.  The medical evidence at the time of the reduction demonstrated improvement in the Veteran's prostate cancer.  There had been no local reoccurrence or metastasis of the Veteran's prostate cancer; surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, in more than six months.


CONCLUSION OF LAW

The reduction in the rating assigned for prostate cancer, from 100 percent to 40 percent, effective September 1, 2010, was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e); 3.344(c); 4.1, 4.71a, Diagnostic Code 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

VA has a duty to provide certain notice under the Veterans Claims Assistance Act of 2000 as codified at 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  Here, the claim adjudicated on appeal is the issue of whether the reduction in the disability rating for prostate cancer from 100 percent to 40 percent was proper.

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2014).  The beneficiary will be notified at his or her latest address of record of the contemplated action, furnished detailed reasons for the reduction, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Id. 

Unless otherwise provided in paragraph 38 C.F.R. § 3.105(i) (2013) (e.g., the Veteran requests a predetermination hearing), if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See also, 38 U.S.C.A. § 5112(b)(6) (West 2002). 

Here, in a February 2010 decision and letter, the RO notified the Veteran of the proposed reduction in the rating assigned to his service-connected prostate cancer. In the letter, the RO informed the Veteran of the type of evidence that would prevent such a reduction and that he could request a personal hearing.  Following this notice, the RO, by a June 2010 rating action, formally reduced the evaluation of his service-connected prostate cancer from 100 percent to 40 percent, effective September 1, 2010.  The Board finds that the notice requirements for reduction in evaluation of compensation in sections 3.105(e) and (i) were satisfied.  The Board finds that the duty to notify and the procedural requirements of 38 C.F.R. § 3.105(e) have been met. 

Additional procedural precautions, as set forth in 38 C.F.R. § 3.344(a) and (b), must be followed where a disability rating has been in place for five years or more. These provisions pertain to stabilization of disability ratings and are designed to ensure that sustained improvement has been demonstrated before a rating is reduced.  38 C.F.R. § 3.344(b)-(c); see Brown v. Brown, 5 Vet. App. 413, 419-21 (1993).  The directives 38 C.F.R. § 3.344(a) and (b) of are not applicable here because the 100 percent rating had only been in effect from October 26, 2007 to September 1, 2010 (less than five years). 

Legal Criteria: Reductions

 For disabilities that have been in place less than five years, § 3.344(c) applies:

Disabilities which are likely to improve. The provisions of paragraphs (a) and (b) of this section apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 
38 C.F.R. § 4.27 (2013).

The Veteran's prostate cancer has been rated under the Diagnostic Code 7528 which provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of 6 months.  If there has been no local reoccurrence or metastasis, the disability shall be rated as voiding dysfunction or renal dysfunction, whichever is predominant.

For voiding dysfunction, a 20 percent rating is assigned when the wearing of absorbent materials is required and when the absorbent materials must be changed less than two times per day.  Voiding dysfunction requiring the wearing of absorbent materials that must be changed two to four times per day is assigned a 40 percent rating.  Voiding dysfunction requiring the use of an appliance of the wearing of absorbent materials that must be changed more than four times per day is assigned a 60 percent rating.

Additionally, urinary frequency is rated 10 percent with daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating is assigned for a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating is assigned for a daytime voiding interval less than one hour or; awakening to void five or more times per night.

Renal dysfunction manifested by albumin and casts with history of acute nephritis; or, hypertension noncompensable under Diagnostic Code 7101, is rated as noncompensable.  Renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent rating.  With constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101, a 60 percent rating is warranted.  Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating.  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating.  38 C.F.R. § 4.115a.

In this case, service connection for prostate cancer was granted by way of a November 2007 rating decision, and a 100 percent rating was granted effective October 26, 2007.  

In a December 2007 rating action, the RO confirmed and continued the Veteran's 100 percent rating for his prostate cancer.  The RO noted that six months following completion of treatment, residual disability would be determined by findings from a VA examination conducted at that time.  The RO also noted that since there is a likelihood of improvement, the assigned evaluation is not considered permanent and would be subject to a future review examination.  

In this case, the medical evidence of record shows that the Veteran's prostate cancer was successfully treated and that surgical, x-ray, antineoplastic chemotherapy, and other therapeutic procedures ceased more than 6 months prior to a February 2010 VA medical examination.  The medical evidence of record does not show that there was a local reoccurrence or metastasis of the Veteran's prostate cancer.  Accordingly, a 100 percent evaluation is no longer warranted under Diagnostic Code 7528 and the disability must be rated on its residuals. 

The evidence of record at the time of the June 2010 RO rating decision included a February 2010 VA examination.  The examiner noted that the Veteran underwent Lupron injections which he completed in April 2009.  The Veteran reported that he continued to experience urinary frequency/urgency coupled with mild dribbling of "a few drops."  He did not wear an incontinence pad.  He voided every couple of hours during the day, with nocturia 2-4 times per night.  He reported that his urinary frequency/urgency remained stable since his most recent rating examination.  He was taking doxazosin (8 mg. twice daily), which was mildly effective.  The Veteran reported that his erectile dysfunction (which is service connected) was unchanged since his most recent examination.  He had diarrhea at his most recent examination, but stated that it had resolved and was no longer a problem.  He reported mild exertional shortness of breath.  He was told that it was a likely side effect of Lupron injections and should improve in time.  He also experienced generalized fatigue, but no longer hot flashes.  He also reported poor physical stamina and that he had to retire as a result of it.  

Upon examination, the Veteran presented without ambulatory aids and was in no acute distress.  Cardiovascular examination revealed regular rate and rhythm without murmur or rub.  There was no peripheral edema.  Peripheral pulses were palpable.  The examiner found no clinical evidence of cancer.  Treatment residuals included urinary frequency/nocturia and erectile dysfunction.  The examiner opined that the Veteran's generalized fatigue and exertional shortness of breath was as likely as not related to the lingering effects of Lupron injections as well as radiation therapy.    

The Board notes that erectile dysfunction is service connected, and the issue of generalized fatigue is being referred to the RO for adjudication.  There was no evidence of renal dysfunction.  Consequently, the predominant residual disability was voiding dysfunction in the form of urinary frequency/nocturia.  The RO decreased the Veteran's rating from 100 percent and rated the predominant disability pursuant to Diagnostic Code 7528.  The Board finds that this was proper.  

In the absence of a local reoccurrence or metastasis of the Veteran's prostate cancer, or surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure for more than six months prior to the examination; reduction in the 100 percent rating was proper.  


ORDER

The reduction in the rating assigned for prostate cancer, from 100 percent to 40 percent, effective September 1, 2010, was proper.  A restoration of the Veteran's 100 percent rating assigned for prostate cancer is denied.  


REMAND

The February 2010 VA examination did not address the severity of the Veteran's voiding dysfunction, urinary frequency, and renal dysfunction.  The Veteran underwent another examination in June 2012.  The examiner noted that the Veteran's voiding dysfunction caused urine leakage but did not require the wearing of absorbent materials.  The examiner also noted urinary frequency requiring daytime voiding at intervals of 1 to 2 hours, and nighttime awakening to void three or four times.  However, the examiner did not address renal dysfunction.  

Treatment reports from Northern Rockies Oncology and Billings Clinic frequently note that the Veteran has chronic kidney disease.  

Consequently, a new examination is required.

Additionally, the Board notes that the Veteran has also reported fatigue, weakness, and shortness of breath.  There is some confusion as to whether these symptoms are residuals of prostate cancer or not.  The Veteran was examined by the same physician in February 2010 and June 2012.  In February 2010, she stated that generalized fatigue and exertional shortness of breath is as likely as not related to the lingering effects of Lupron injections as well as radiation therapy.  However, in June 2012, she stated that it is less likely than not that the Veteran's complaints of fatigue, light sensitivity, and/or lack of energy are residuals of prostate cancer treatment.  

Since these symptoms are not enumerated in the Diagnostic Code under which the Veteran is rated, the Board finds that a claim for service connection for these symptoms, as secondary to service connected prostate cancer, has been raised (see intro).  These issues are inextricably intertwined with the TDIU issue.



TDIU

The Veteran's claim for a TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issue of whether an increased rating is warranted for the Veteran's service connected residuals of prostate cancer, status post radiation and Lupron therapy, with urinary frequency/nocturia, dribbling, and urgency.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination for the purpose of determining the current severity of his residuals of prostate cancer, status post radiation and Lupron therapy.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

The examiner should specify:

(a) whether voiding dysfunction requires the use of absorbent materials and how often they must be changed, 

(b) the frequency of voiding during the daytime and the frequency of awakening to void at night, and 

(c) whether the Veteran experiences renal dysfunction, 

(i) with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101,

(ii) with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion,

(iii) requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  

The examiner should review the private medical reports and the findings of chronic kidney disease.  

(d) whether it is at least as likely as not (a 50 percent or greater probability) that the service connected disabilities alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  

The examiner should provide reasons for any opinion expressed.  He/She is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  

2.  The AOJ should adjudicate the issues of entitlement to service connection for fatigue.

3.  If the claims remain denied, issue a supplemental statement of the case.  Then return the record to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


